                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    THOMAS L. D’AQUIN                                           CIVIL ACTION

    VERSUS                                                        NO. 18-3090

    PENSKE TRUCK LEASING                                      SECTION “R” (4)
    COMPANY, L.P. ET AL.



                              ORDER AND REASONS

          Before the Court is defendant Penske Truck Leasing Company L.P.’s

motion to dismiss.1 Because plaintiff’s claim is barred by res judicata, and

because plaintiff fails to state a claim, the Court grants the motion.



     I.      BACKGROUND

          Plaintiff Thomas L. D’Aquin filed this pro se lawsuit on March 22, 2018

against Penske, and against defendants Brian Hard, Roger Penske, Sr., Marc

Athern, Dennis Abruzi, Jeffery Bullard, Ken Coots, and Jonathan Foley, who

are current and former executives of Penske.2 Plaintiff rented a truck from

Penske and kept it beyond its return date. 3 Plaintiff alleges that defendants




1         R. Doc. 7.
2         R. Doc. 1; R. Doc. 7-1 at 1.
3         R. Doc. 1 at 1 ¶ 1.
helped to illegally seize the rental truck.4 Defendants then allegedly seized

the property in the truck, failed to make an inventory of the property, and

then confiscated the property illegally in violation of D’Aquin’s Fourth

Amendment and Due Process rights.5 D’Aquin seeks $3 million in damages

for the items confiscated, which include $23,000 in cash, a printer, a cabinet,

pictures, a racquet stringer, tennis racquets, two watches, and all of plaintiff

and his spouse’s clothing.6 On May 24, 2018, defendants filed a motion to

dismiss for lack of federal jurisdiction under Federal Rule of Civil Procedure

12(b)(1) and failure to state a claim under Federal Rule of Civil Procedure

12(b)(6).7 In the alternative, defendants move for a more definite statement

under Federal Rule of Civil Procedure 12(e). 8 Plaintiff opposes the motion. 9

Defendants also argue that this case should be dismissed on the basis of res

judicata because plaintiff filed a similar lawsuit in 2016 against Penske.10




4     Id. at 2 ¶ 3.
5     Id. at 1, 2 ¶¶ 4-6.
6     Id. ¶ 6.
7     R. Doc. 7.
8     Id. at 2.
9     R. Doc. 10.
10    R. Doc. 15 at 2-4.
                                       2
   II.        LEGAL STANDARD

         A.    Rule 12(b)(1)

         A court must dismiss under Rule 12(b)(1) when it lacks jurisdiction

over the subject matter of the plaintiff’s claim.       Two possibilities for

jurisdiction exist: federal question jurisdiction under 28 U.S.C. § 1331 and

diversity jurisdiction under 28 U.S.C. § 1332. Federal question jurisdiction is

governed by the well-pleaded complaint rule, which provides that “federal

jurisdiction exists only when a federal question is presented on the face of

the plaintiff’s properly pleaded complaint.” Beneficial Nat’l Bank v.

Anderson, 539 U.S. 1, 12 (2003) (citing Caterpillar Inc. v. Williams, 482 U.S.

386, 392 (1987)); see also Vaden v. Discover Bank, 556 U.S. 49, 60 (2009)

(explaining that “a suit ‘arises under’ federal law ‘only when the plaintiff’s

statement of his own cause of action shows that it is based upon [federal

law]’”). Diversity jurisdiction exists only when there is complete diversity of

citizenship and the amount in controversy exceeds $75,000, exclusive of

interests and costs. 28 U.S.C. § 1332(a).

         In ruling on a Rule 12(b)(1) motion to dismiss, the court may rely on

(1) the complaint alone, presuming the allegations to be true; (2) the

complaint supplemented by undisputed facts; or (3) the complaint

supplemented by undisputed facts and by the court’s resolution of disputed


                                        3
facts. Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424

(5th Cir. 2001); see also Barrera-Montenegro v. United States, 74 F.3d 657,

659 (5th Cir. 1996).

      B.    Rule 12(b)(6)

      To survive a Rule 12(b)(6) motion to dismiss, plaintiffs must plead

enough facts to “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 547 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. A court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d

228, 239, 244 (5th Cir. 2009). But the Court is not bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

      A legally sufficient complaint must establish more than a “sheer

possibility” that the plaintiff’s claim is true. Id. It need not contain detailed

factual allegations, but it must go beyond labels, legal conclusions, or

formulaic recitations of the elements of a cause of action. Twombly, 550 U.S.

at 555. In other words, the face of the complaint must contain enough factual

matter to raise a reasonable expectation that discovery will reveal evidence


                                       4
of each element of the plaintiff’s claim. Lormand, 565 F.3d at 257. If there

are insufficient factual allegations to raise a right to relief above the

speculative level, Twombly, 550 U.S. at 555, or if it is apparent from the face

of the complaint that there is an insuperable bar to relief, Jones v. Bock, 549

U.S. 199, 215 (2007); Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007),

the claim must be dismissed.



     III. DISCUSSION

       A.    Lack of Federal Jurisdiction

       When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12

motions, subject matter jurisdiction must be decided first because “the court

must find jurisdiction before determining the validity of a claim.” Moran v.

Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994) (quoting Gould,

Inc. v. Pechiney Ugine Kuhlmann, 853 F.2d 445, 450 (6th Cir. 1988)).

       Plaintiff’s complaint alleges “Fourth Amendment issues with Due

Process, Federal Interstate Commerce Act Article I of the Constitution.” 11 He

alleges that defendants carried out an “illegal seizure of the truck” and that

defendants “never went through court order nor due process to seize




11     R. Doc. 1 at 1.
                                      5
property.”12   These claims sound in the Fourth Amendment.               Because

D’Aquin is a pro se litigant, the Court construes his complaint liberally. See

Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994). The Court therefore

finds that plaintiff has sufficiently alleged federal jurisdiction under 28

U.S.C. § 1331 for claims arising under federal law.

      Defendants argue that federal jurisdiction does not exist because

federal claims must be colorable and non-frivolous to impart federal

jurisdiction. 13 But courts do not dismiss claims for lack of jurisdiction merely

because a plaintiff is unlikely to prevail on the merits. Holloway v. Pagan

River Dockside Seafood, Inc., 669 F.3d 448, 452 (4th Cir. 2012) (“In recent

years, the Supreme Court has cautioned against drive-by jurisdictional

rulings, that dismiss a claim for lack of jurisdiction . . . without explicitly

considering whether the dismissal should be for lack of subject matter

jurisdiction or for failure to state a claim.” (internal quotation marks and

citations omitted)); Green v. Ferrell, 664 F.2d 1292, 1294 (5th Cir. 1982) (“A

plaintiff's failure to state a meritorious cause of action does not defeat subject

matter jurisdiction.”). Defendants do not put forth evidence indicating that




12    Id. at 2 ¶¶ 3-4.
13    R. Doc. 7-1 at 9.
                                        6
plaintiff’s claims are so frivolous as to preclude federal jurisdiction. Thus,

the Court has subject matter jurisdiction over this matter.

     B.    Res Judicata

     Defendants argue that this case should be dismissed on res judicata

grounds because D’Aquin filed a similar suit against Penske in 2016, which

the Court dismissed for failure to state a claim. 14 The federal law of res

judicata applies to federal judgments. See In re Ark–La–Tex Timber Co.,

482 F.3d 319, 330 n.12 (5th Cir. 2007) (citing Semtek Int’l v. Lockheed

Martin Corp., 531 U.S. 497, 500 (2001)). A federal claim is barred under res

judicata when the following elements are met: “(1) the parties are identical

or in privity; (2) the judgment in the prior action was rendered by a court of

competent jurisdiction; (3) the prior action was concluded by a final

judgment on the merits; and (4) the same claim or cause of action was

involved in both actions.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d

559, 571 (5th Cir. 2005). In the Fifth Circuit, res judicata “forecloses

relitigation of claims that were or could have been advanced in support of the

cause of action on the occasion of the former adjudication.” Davis v. Dallas

Area Rapid Transit, 383 F.3d 309, 312-13 (5th Cir. 2004).




14   R. Doc. 15 at 2-4.
                                      7
      To determine whether the two suits involve the same cause of action,

the Court applies the “transactional test” stated in the Restatement (Second)

of Judgments, § 24. Petro-Hunt, L.L.C. v. United States, 365 F.3d 385, 395

(5th Cir. 2004). Under this approach, the Court asks, “whether the two

actions are based on the same ‘nucleus of operative facts.’” Davis, 383 F.3d

at 313 (citations omitted). It is the “nucleus of operative facts” in the first

action, rather than the “facts litigated” or the “type of relief requested,

substantive theories advanced, or types of rights asserted, [that] defines the

claim.” United States v. Davenport, 484 F.3d 321, 326-27 (5th Cir. 2007)

(citation omitted). The determination is a practical weighing of various

factors, including “whether the facts are related in time, space, origin, or

motivation, whether they form a convenient trial unit, and whether their

treatment as a unit conforms to the parties’ expectations or business

understanding or usage.”       Davis, 383 F.3d at 313 (citations omitted).

Furthermore, “[i]f the cases are based on the same nucleus of operative facts,

the first judgment’s preclusive effect extends to all rights the original plaintiff

had ‘with respect to all or any part of the transaction, or series of connected

transactions, out of which the [original] action arose.’” Davenport, 484 F.3d

at 326 (quoting Petro-Hunt, 365 F.3d at 395.).




                                        8
      On April 29, 2016, plaintiff filed a complaint in which he brought

claims under 42 U.S.C. § 1983 against Penske and twenty-one other

defendants.15 The claim against Penske was based on the same interaction

as the complaint in this case, in which police seized a rental truck and

brought it to Penske, and “placed Penske in a situation being responsible for

anything missing.” 16 This suit clearly bars the instant action against Penske.

The 2016 lawsuit involved identical parties because Penske was named in the

earlier complaint. This Court held that it had jurisdiction in its order

granting the motion to dismiss,17 and the motion to dismiss was a final

judgment on the merits. The two suits involve the same cause of action under

the transactional test because they arose from the same nucleus of operative

fact, namely, the seizure of plaintiff’s rental truck and the truck’s return to

Penske.

      The prior lawsuit also bars plaintiff’s claims against the other

defendants, even though they were not personally named in the earlier

complaint, because they are Penske executives who are in privity with the

corporate entity. Privity exists in three circumstances: “(1) where the non-

party is the successor in interest to a party’s interest in property; (2) where


15    Case No. 16-3862, R. Doc. 1.
16    Id. at 4 ¶ 15.
17    Case No. 16-3862, R. Doc. 41 at 3-4.
                                     9
the non-party controlled the prior litigation; and (3) where the non-party’s

interests were adequately represented by a party to the original suit.” Meza

v. Gen. Battery Corp., 908 F.2d 1262, 1266 (5th Cir. 1990). Defendants are

in privity under the first and second definitions because they either directed

the course of the previous litigation or they are successors to the legal

interests of the corporation. See Lubrizol Corp v. Exxon Corp., 871 F.2d

1279, 1288 (5th Cir. 1989) (holding that successive suits against employers

and employees for the same incident are precluded). Res judicata therefore

bars plaintiff from bringing a second suit against any defendant about the

same incident.

      C.   Failure to State a Claim

      Even if res judicata did not apply to plaintiff’s claims, plaintiff’s

complaint would still be dismissed under Rule 12(b)(6). The Court construes

plaintiff’s constitutional claims as claims under 42 U.S.C. § 1983. Section

1983 provides a civil remedy for deprivations of rights secured by the

Constitution and laws of the United States when that deprivation takes place

under color of state law. See Doe v. Rains Cty. Indep. Sch. Dist., 66 F.3d

1402, 1406 (5th Cir. 1995). The “under color of state law” requirement means

that the defendant in a Section 1983 action must have exercised power

“possessed by virtue of state law and made possible only because the


                                     10
wrongdoer is clothed with the authority of state law.” West v. Atkins, 487

U.S. 42, 49 (1988) (citing United States v. Classic, 313 U.S. 299, 326 (1941)).

This excludes purely private conduct, no matter how wrongful.              See

American Mfrs. Mut. Ins. Co v. Sullivan, 526 U.S. 40, 50 (1999). A private

defendant can only be liable under Section 1983 when he or she acted in

concert with state actors or when an agreement existed to deprive the

plaintiff of constitutional rights. Priester v. Lowndes County, 354 F.3d 414,

420 (5th Cir. 2004).        Conclusory allegations of such conduct are not

sufficient to overcome a motion to dismiss.        Id. (citing Brinkmann v.

Johnston, 793 F.2d 111, 113 (5th Cir. 1986)).

      Plaintiff has not alleged sufficient facts to show an agreement between

defendants and the government that would violate Section 1983. While

plaintiff alleges that “[d]efendants had [the] truck confiscated and contents

held at Penske Facility” 18 and that that they “forbade him to retrieve”19 the

goods in the truck, these allegations do not indicate that defendants acted

under color of state law. Plaintiff does not allege that defendants made an

agreement with the New Orleans Police Department to deprive him of his




18    R. Doc. 1 at 1 ¶ 1.
19    Id. at 2 ¶ 3.
                                      11
property or his rights. Plaintiff’s motion must therefore be dismissed for

failure to state a claim under Rule 12(b)(6).



   IV.    CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss is

GRANTED. The Court dismisses plaintiff’s complaint WITH PREJUDICE.




         New Orleans, Louisiana, this _____
                                       20th day of November, 2018.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      12
